 

 

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 1 of 17

 

IN THE UNITED STATES BANKRUPTCY COURT § 711 513
FQR_ THE wEsjERN DISTRICT 0F 0KLAH0MA §M :_ 15
tn re: ALEXANDER LOUIS BEDNA'R, 7 BAP No { 1 …` ,
X_ ?Qf:: '-‘;5‘4 i-l~v'_S p i:¢'.B
Debtor. Case Number: 15-11916 TRC
Chapter 7
Alexander L. Bednar ' Adv. Proc. No: 18-1096[,;~;, 111 _
Plaintiff 1 ,h___“.~.__~___ `

V

Franklin American Mortgage Company
Federal National Mortgage Association
Oklahoma County Sheriff
RCB Bank

Defendants

 

/4/‘{§/‘&€® Designation of Items to be Included in the Record on Appeal
___,_,_.____

Appellant M g(` ”M' 44 din §&:QQ g{pursuant to Federal Rule of Bankruptcy
Procedure

[Appellant or Appellee]

8009(a), hereby designates the following items to be included in the record on appeal:

1. Please see the attached docket sheet with items circled) ‘ PLéH/Sé Aj_§__(`g
THAT AVFELZA'VT/D€Or.>/L ui§ F4__ID fo_/l 144/0 z$ A»JA( F?A/éMAUwP/

 

 

 

Note: Many bankruptcy courts allow a party to file a copy Of the docket report, with the selected
items indicated with a circle or asterisk. Check with your local bankruptcy court for any applicable
requirements of form.

 

 

 

 

_£\/lexander Bednar

l57Zl Via Bella

Edmond, OK 730]3

405 420 9030

Representing Plaintifi` (selt) / Appellant

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 2 of 17

DISMISSED, APPEAL

U.S. Bankruptcy Court
Western District of Oklahoma (Oklahoma City)
Adversary Proceeding #: 18-01096

Assigned to: Tom R. Cornish Date Fz'led: 10/17/18
Lead BK Case: 15-11916 Date Dismz'ssed: 11/09/18
Lead BK Title.- Alexander Louis Bednar

Lead BK Chapter.- 7

Demand:

Nature[s] of Suit.- 72 Injunctive relief - other

Plaintiff

--------_------________

Alexander L. Bednar represented Alexander L. Bednar
15721 Via Bella by PRO SE
Edmond, OK 73013

V.

Defendant

Franklin American represented Franklin American Mortgage Company
Mortgage Company by PRO SE

Defendant

Federal National represented]im Timberlake

Mortgage Association by Baer & Timberlake PC

4200 Perimeter Center Drive, Suite 100
Oklahoma City, OK 731 12

(405) 842-7722

Email: iim©baer-timberlake.com

10f16

20f16

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 3 of 17

 

 

 

 

 

 

       

Defendant
Oklahoma County represented Carri A Remillard - Paper Filer
Sheriff by Assistant District Attorney
320 Robert S Kerr Suite 505
Oklahorna City, OK 73102
(405) 713-1600
LEAD ATTORNEY
Defendant
RCB Bank represented Scott P. Kirtley
by Riggs, Abney
502 West 6th Street
rTulsa, OK 74119-1016
(918) 587-3161
Fax : (918) 587-9708
Email: skirtleVattorneV(cDrictqsabney.com
Fllmg # Docket Text
Date
_1_ Adversary case 18-01096. (72
(129 pgs) (Injunctive relief - other)} Complaint
by AleXander L. Bednar against
Franklin Arnerican Mortgage
Company, Federal National Mortgage
Association, Oklahoma County
Sheriff. Exempt from fees. (rnrnorg,
10/17/2018 ca) (Entered: 10/17/2018)
2 Cover Sheet for Complaint Filed by
(2 pgs) Alexander L. Bednar (RE: related
document(s)l Complaint). (mmorg,
10/17/2018 ca) (Entered: 10/17/2018)
/"`\
/3_ Summons Issued on Franklin
(1 pg) American Mortgage Company.
10/17/2018

 

 

 

 

 

30f16

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 4 of 17

(mmorg, ca) (Entered: 10/17/2018)

 

10/17/2018

(_1 pg)

Summons Issued on Federal National
l\/Iortgage Association. (mmorg, ca)
(Entered: 10/17/2018)

 

' 10/17/2018

(_1 pg)

Summons Issued on Oklahoma
County Sheriff. (mmorg, ca) (Entered:
10/17/2018)

 

10/18/2018

3(

(1 DQ)

Debtors Waiver of Conflict Filing Was
Authorized. Filed by Alexander L.
Bednar. (aserj, ca) (Entered:
10/18/2018)

 

10/18/2018

1_3 pQS)

Summons Service Executed Party
Served: Franklin American Mortgage
Company Date Served: 10/18/18 Type
of Service: Personal Service (aserj,
ca) (Entered: 10/18/2018)

 

10/18/2018

(3 pQS)

Summons Service EXecuted Party
Served: Oklahoma County Sheriff
Date Served: 10/18/18 Type of
Service: Personal Service (aserj, ca)
(Entered: 10/18/2018)

 

10/18/2018

(_1 pg)

Waiver of Conflict Filing Was
Authorized. Filed by Alexander L.
Bednar. (aoWen, ca) (Entered:
10/18/2018)

 

10/18/2018

g)_
(1 pQ)

)®®

Motion for Immediate Audience Wz'th
the Court. Filed by AleXander L.
Bednar (aoWen, ca) (Entered:
10/18/2018)

 

 

10/19/2018

 

 

Virtual Minutes of Hearing held
on: 10/19/2018

Subject: CONFLICT WAIVER FILED
10/18/18 (DOC 9)-]UDGE l-IALL

 

40f16

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 5 of 17

HEARING FORJUDGE
CORNISHEMERGENCY MOTION
(DOC 10) FILED BY PLAINTIFF (PRO
SE).

Appearances: ALEXANDER LOUIS
BEDNAR, PLAINTIFF, PRO SE.
Proceedings Electronically
Recorded by: ECR ONLY
Proceedings: Conflict Waiver filed
10/18/18 (Doc 9). Judge Hall heard
matter for Judge Cornish. For the
reasons stated on the record, the
emergency motion (Doc 10) is denied.
Order to be entered by the Court.
(vCal Hearing ID (192487)). (related
document(s)_l_Q) (dcalv) (Entered;
10/22/2018)

 

10/22/2018

Judge Sarah A. Hall added to Case.
Involvement ofJudge Tom R. Cornish
Terminated. (itho) (Entered:
10/22/2018)

 

10/22/2018

Judge Tom R. Cornish added to Case.
Involvement ofJudge Sarah A. Hall
Terminated. (jtho) (Entered:
10/22/2018)

 

10/22/2018

riz

 

 

 

511-pg

Order Denying Motion Emergency
(Related Doc # 1_Q) Signed by Judge
Hall. Time signed: 14:18 CC: All
interested parties. Service by je Date:
10/22/2018 (jebe, Ca) (Entered:
10/22/2018)

 

10/23/2018

Supplemental Petition Filing Was
Authorized. Filed by AleXander L.
Bednar. (jebe, Ca) (Entered:
10/23/2018)

 

 

10/23/2018

 

/

\

 

Summons Issued on RCB Bank. Gebe,
Ca) (Entered: 10/23/2018)

 

50f16

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 6 of 17

 

` 10/23/2018

f"\
( § Request for Hearing Request for
(32 pgs) Expedited Hearing and Shortened

Response Time Regardz'ng Injunctz'on
Pendz'ng Hearing on the Merits With
Certificate of Service, With Notice
and Opportunity for Hearing, Filed by
AleXander L. Bednar. (jebe, ca)
(Entered: 10/24/2018)

 

10/23/2018

Summons Service EXecuted Party
Served: Federal National Mortgage
Association Date Served: 10/23/2018
(jebe, ca) (Entered: 10/24/2018)

 

10/24/2018

 

BNC Certificate of Mailing. (RE;
related document(s)12_ Order on
Motion For Miscellaneous Relief) No.
of Notices: 1. Notice Date
10/24/2018. (Admin.) (Entered:
10/24/2018)

 

10/25/2018

Certificate of Service Filed by
AleXander L. Bednar (RE: related
document(s)l_f§ Generic Document, _1_§
Request for Hearing). (jebe, ca)
(Entered: 10/25/2018)

 

10/25/2018

Certificate of Service Filed by
AleXander L. Bednar (RE: related
document(s)§ Request for Hearing).
(jebe, ca) (Entered: 10/25/2018)

 

10/25/2018

Summons Service EXecuted Party
Served: RCB Bank Date Served:
October 24, 2018 (jebe, ca) (Entered:
10/25/2018)

 

 

10/25/2018

 

 

Br'iefin Support ofMotl'on to Shorten
Notice and Time Durz'ng Which
Parties at Interest May Object to
Debtor's Motion for Expedited
Hearing Regarding Injunctz'on

 

6of16

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 7 of 17

Pendent Lite and Briefin Support

T hereof With Certificate of Service.
Fi]ing Was Authorized. Filed by
Alexander L. Bednar (RE: related
document(s)l§ Request for Hearing).
(jebe, ca) (Entered: 10/25/2018)

 

Affidavit With Certificate of Service In
Support of Shortening Tz'me and
Notice Per'iods. Filed by Alexander L.
Bednar (RE: related document(s)_l_§
Request for Hearing). (dcus, ca)
10/25/2018 (Entered: 10/25/2018)

 

 

Order to Set Hearing Signed by
Judge Cornish. Time signed: 13:48 cc:
All interested parties. Service byje
Date; 10/29/2018 (RE: related
document(s)_l_§ Request for Hearing
filed by Plaintiff AleXander L.
Bednar). Hearing to be held on
11/1/2018 at 10:15 AM Telephonically
for _1_5, (jebe, ca) (Entered:

 

 

10/29/2018 10/29/2018)
/_\
/ 23 Response to (related document(s): _1_
(7 pgs Complaint idled by Plaintiff Alexander

L. Bednar) . Filed by]im Timberlake
of Baer & Timberlake PC on behalf of
Federal National Mortgage
Association With Certificate of
Service (Timberlake, ]im) (Entered:

 

 

10/31/2018 10/31/2018)
/ 2§‘ Notice of Appearance and Request
(2 pgs) for Notice With Certificate of Service

Filed by Carri A Remillard - Paper
Filer of Assistant District Attorney on
behalf of Oklahoma County Sheriff.

 

 

10/31/2018 (jebe, ca) (Entered: 10/31/2018)

 

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 8 of 17

 

_2_6 Response to (related document(s): 1
(10 p ) Complaint filed by Plaintiff Alexander
L. Bednar) . Filed by Carri A
Remillard - Paper Filer of Assistant
District Attorney on behalf of
Oklahoma County Sheriff With
,Certificate of Service (jebe, ca)
10/31/2018 (Entered: 10/31/2018)

 

Motion to Dismiss Adversary
Proceeding With Certificate of
Service Filed by Carri A Remillard -
Paper Filer of Assistant District
Attorney on behalf of Oklahoma
County Sheriff (jebe, ca) (Entered:

 

 

10/31/2018 10/31/2018)
f §§ Notice of Appearance and Request
(8 pgs) for Notice and Reponse to Request

for Hean'ng and Shortened Response
Time Regardz'ng Injunctz'on Pending
Hearing On Merz'ts With Certificate of
Service Filed by Scott P. Kirtley of
Riggs, Abney on behalf of RCB Bank.

 

10/31/2018 (Kirtley, Scott) (Entered: 10/31/2018)
/_\
2_9_ Brief/Memorandum In Support With
(20 pgs) Certificate of Service With Notice Of

Opportunity ofHearing.
Memorandum ofLaw in Support Of
Debtor‘s Request for Injunction
Pendent Lite and this Court's Ability
to Issue Injunctive Relief. Filed by
Alexander L. Bednar (RE: related
document(s)l Complaint). (jebe, ca)

 

 

10/31/2018 (Entered: 10/31/2018)
Statement of Corporate Ownership
filed. Filed by Scott P. Kirtley of
Riggs, Abney on behalf of RCB Bank.

 

 

 

10/31/2018 (Kirtley, Scott) (Entered: 10/31/2018)

70f16

 

80f16

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 9 of 17

\

 

10/31/2018

    
 

§
(10 pgs,- 2 docs)

>

Certificate of Service Filed by ]im
Timberlake of Baer & Timberlake PC
on behalf of Federal National
Mortgage Association (RE: related
document(s)g¢l Response).
(Attachments: # _1_ EXhibit Filed
Response to Plaintiff's Request)
(Timberlake, ]im) (Entered:

1 0/ 3 1/ 2 0 1 8)

 

10/31/2018

§§
(3 pgs)

BNC Certificate of Mailing. (RE:
related document(s)2_3_ Order to Set
Hearing) No. of Notices: 1. Notice
Date 10/31/2018. (Admin.) (Entered:
10/31/2018)

 

11/01/2018

Court Correction Advisory: Docket
Entry 31 Certificate of Service: The
PDF image contains a prefix of
Corrected that is not indicated in the
docket teXt. No further action is
needed at this time. (dwebs, ca)
(Entered: 11/01/2018)

 

 

1 1/01/2018

33

 

 

Virtual Minutes of Hearing held
on: 11/01/2018

Subject: TELEPHONIC HEARING
RE: REQUEST FOR EXPEDITED
HEARING AND SHORTENED
RESPONSE TIME REGARDING
IN]UNCTION PENDING HEARING
ON THE MERITS FILED BY
PLAINTIFF (PRO SE)BRIEF IN
SUPPORT OF MOTION TO SHORTEN
NOTICE AND TIME DURING WHICH
PARTIES AT INTEREST MAY OB]ECT
TO DEBTOR`S MOTION FOR
EXPEDITED HEARING REGARDING
INJUNCTION PENDENT LITE FILED
BY PLAINTIFF (DOC 21) (PRO
SE)RESP (DOC 24): FEDERAL
NATIONAL MORTGAGE

 

90f16

Case: 18-01096 Doc: 53 Filed: 12/05/18 Page: 10 of 17

ASSOCIATION (]IM
TIMBERLAKE)RESP (DOC 26): TI-IE
OKLAHOMA COUNTY SHERIFF
(CARRI A. REMILLARD)RESP (DOC
28); RCB BANK (SCOTT P.
KIRTLEY)MEMORANDUM OF LAW
IN SUPPORT OF DEBTOR'S
REQUEST FOR INJUNCTION
PENDENT LITE AND THIS COURT'S
ABILITY TO ISSUE IN]UNCTIVE
RELIEF FILED BY PLAINTIFF (DOC
29) (PRO SE).

Appearances: AleXander L. Bednar,
Plaintiff;Special Entries of
Appearance by: Jim Timberlake on
behalf of Defendants Federal
National Mortgage Association and
Franklin American Mortgage;Carri A.
Remillard for Defendant Oklahoma
County Sheriff; Scott K. Kirtley on
behalf of Defendant RCB Bank(NOTE:
Mr. Timberlake Was retained by
Franklin American shortly before the
hearing).

Proceedings Electronically
Recorded by: DENISE MORROW
Proceedings: Matter taken under
advisement Plaintiff given until 4:00
p.m. November 2, 2018 to f11e replies
and responses to motions to dismiss.
(vCal Hearing ID (192848)). (related
document(s)_l_§) (dcalv) (Entered:

1 1/ 01/ 20 1 8)

 

 

11/01/2018

 

 

/ 33 Motion to Dismiss Adversary
(7 pgs) Proceeding with Prejudice With

Certificate of Service Filed by Jim
Timberlake of Baer & Timberlake PC
on behalf of Federal National
Mortgage Association (aoWen, ca)
(Entered: 11/01/2018)

 

CaSe: 18-01096 DOCZ 53

Filed: 12/05/18 Page: 11 of 17

 

~ 11/01/2018

Court Correction Advisory: Docket
Entry 24 Response: The document
also contains Motion to Dismiss With
Prejudice. All events must be selected
at the time of filing. The clerk's office
has docketed the l\/Iotion to Dismiss
With Prejudice as docket entry 34. No
further action is needed at this time.
(aoWen, ca) (Entered: 11/01/2018)

 

11/02/2018

h
/§§
(1 pQ)

s

Notice That Frankli'n American
Mortgage Has Not Responded By
October 31 Filed by AleXander L.
Bednar. (jebe, ca) (Entered:

1 1/02/2018)

 

y 11/02/2018

/_\.
3_§
(36 pQS)

Objection to (related document(s): 2_§
Response filed by Defendant
Oklahoma County Sheriff) Objecti'on
to Defendant Sher'i]‘j“s Response and
Fai'lure to Address Key Questions of
Unlawfully Augmenti'ng Credi't on
]udment at Sheri#$ales,' Request to
Stri`ke Pleadi`ng for Inappropriate Ad
Homi'nem Abuse ofAttorney.~ And
Suggesti'on of Questi'ons to Ask
Shen#in Discovery and to Certi'fy to
Oklahoma Supreme Court. Filed by
AleXander L. Bednar With Certificate
of Service With Notice and
Opportunity for Hearing, (jebe, ca)
(Entered: 11/02/2018)

 

 

10 of16

1 1/02/2018

 

/’\
/

_3_7_
(9 pQS)

 

Amended Complaint by AleXander L.
Bednar against Federal National
Mortgage Association, Franklin
American Mortgage Company,
leahoma County Sheriff, RCB Bank
With Certiiicate of Service. (RE:
related document(s)_l_ Adversary case
18-01096. (72 (Injunctive relief-
other)} Complaint by AleXander L.

 

Case: 18-01096

Doc: 53

Filed: 12/05/18 Page: 12 of 17

Bednar against Franklin American
Mortgage Company, Federal National
Mortgage Association, Oklahoma
County Sheriff. EXempt from fees.
filed by Plaintiff AleXander L.
Bednar). (jebe, ca) (Entered:

1 1/02/201 8)

 

§ 1 1/02/2018

 

Combined Objection to (related
document(s): _23 Response filed by
Defendant Federal National
Mortgage Association, B_ Notice of
Appearance filed by Defendant RCB
Bank) Combined Objection to
Defendants RCB and Fannie Mae‘s
Response and Motion to Dismiss For
failure to Address Key Concerns of
TheirAttorneys Unlawfully
Augmenting Credit on judgment at
Sherijf$ale and Other Violations of
Law.- Request to Convert Pleading to
One for Summary]udgement Based
on Controverted Fact Issues Not
Developed Yet Through Discovery;
and Suggestion of Questions to Ask in
Discovery and to Certify to Oklahoma
Supreme Court. Filed by AleXander L.
Bednar With Certificate of Service
With Notice and Opportunity for
Hearing, (jebe, ca) (Entered:

lw
…

 

 

11 of16

11/07/2018

 

   
 
 
   
  

Corrective Entry - Correction
needed on docket entry 24
Response. The address for the
filing attorney on this document
is not the same as the address
entered in the filing attorney‘s
CM/ECF account. Local Rule
5005-1 C states that failure to
maintain a current mailing
address in CM/ECF is grounds for

   

 

 

CaSe: 18-01096 DOCZ 53 Fi

§

/__\

../'deactivation of an attorne

|ed: 12/05/18 Page: 13 of 17

, ,,"’"”"_-~"\

\

     
  

CM/ECF account. You must
update your CM/ECF user accou t
information. Pursuant to Local
Rule 9010-1 H, you must file a
change of address in this case and
all other active cases. If your
login information is not corrected
and if you have not filed a change
of address in all active cases, or if
you have not provided a written
explanation to the Court Clerk's
Oflice for your failure to act, by
no later than the close of business
on 11/8/18, your CM/ECF account
will be deactivated. Correction du

1/8/2018. (bsm, ca) (Entered:
11 018)

 

11/07/2018

_3_9
(12 pgS)

Amended Complaint Second
Amended Complaint by AleXander L.
Bednar against all defendants With
Certificate of Service. (RE: related
document(s)_l_ Adversary case
18-01096. (72 (Injunctive relief-
other)} Complaint by AleXander L.
Bednar against Franklin American
Mortgage Company, Federal National
Mortgage Association, Oklahoma
County Sheriff. EXempt from fees.
filed by Plaintiff AleXander L.
Bednar). (]'ebe, ca) (Entered:

1 1 / 0 7/ 20 1 8)

 

 

12 of 16

11/08/2018

4_0_

(11 pgs,- 2 docs)

 

 

Order Denying Request for
Emergency Relief Signed by ]udge
Cornish. Time signed: 12:47 cc: All
interested parties Service by ]E Date:
11/8/2018 (RE: related
document(s)_i_§_) Request for Hearing
filed by Plaintiff AleXander L.
Bednar). (jebe, ca) (Entered:

 

  
 
 

 

Case: 18-01096

Doc: 53

Filed: 12/05/18

Page: 14 of 17

1 1/08/2018)

 

` 11/08/2018

/41/"

(Tpgs)

"\ `
\

Corrected Response to (related
document(s): l Complaint filed by
Plaintiff AleXander L. Bednar) and
Motion to Dismiss Adversary
Proceeding. Filed by Jim Timberlake
of Baer & Timberlake PC on behalf of
Federal National Mortgage
Association with Brief in Support
with Certificate of Service
(Timberlake, Jim) (Entered:

1 1/08/20 1 8)

 

11/09/2018

4_2
(12 pgs; 2 docs)

\W.

Order Granting Motion to Dismiss
Adversary Proceeding 5:2018-
ap-1096-TRC (Related Doc # M)
Adversary Proceeding Dismissed.
With Prejudice , Granting Motion
to Dismiss Adversary Proceeding
5:2018-ap-1096-TRC (Related Doc
# _2_7) Adversary Proceeding
Dismissed. With Prejudice Signed
by judge Cornish. Time signed: 1 1:15
cc: All interested parties Service by je
Date: 11/9/2018 (jebe, ca) (Entered:
1 1/09/201 8)

 

11/10/2018

BNC Certificate of Mailing. (RE:
related document(s)3(_) Order) No. of
Notices: 4. Notice Date 11/10/2018.
(Admin.) (Entered: 11/10/2018)

 

11/11/2018

BNC Certificate of Mailing. (RE:
related document(s)32_ Order on
Motion to Dismiss Adversary
Proceeding) No. of Notices: 4. Notice
Date 11/11/2018. (Admin.) (Entered:
1 1/1 1/201 8)

 

 

13 of 16

1 1/21/2018

 

 

 

Appeal for BAP. Fee Amount $293
Filed by Plaintiff AleXander L. Bednar

 

CaSe: 18-01096 DOCZ 53

Filed: 12/05/18 Page: 15 of 17

(RE: related document(s)3_0 Order, 32_
Order on Motion to Dismiss
Adversary Proceeding, Order on
Motion to Dismiss Adversary
Proceeding). Transmittal Due
11/26/2018. (tkan, ca) (Entered:

1 1/ 2 1/ 2 0 1 8)

 

11/21/2018

<_i§
(3 pQS)

Notice of Appeal With Statement of
Election to BAP Fee Amount $5 With
Certificate of Service Filed by
Plaintiff AleXander L. Bednar (RE:
related document(s)3Q Order, 33
Order on Motion to Dismiss
Adversary Proceeding, Order on
Motion to Dismiss Adversary
Proceeding). Transmittal Due
11/26/2018. (tkan, ca) (Entered:

1 1/2 1/2 0 1 8)

 

1 1/21/2018

;4_7
(15 PQS)

Appellant Designation of Contents
For Inclusion in Record On Appeal
With Certificate of Service Filed by
Plaintiff AleXander L. Bednar (RE:
related document(s)4_5_ Appeal, 3_6_
Notice of Appeal). Appellee
designation due 12/5/2018.
Transmittal Due 11/26/2018. (tkan,
ca) (Entered: 1 1/21/2018)

 

1 1/21/2018

 

Certificate of Service Filed by
AleXander L. Bednar (RE: related
document(s)3_5 Appeal, 3§ Notice of
Appeal, 31 Appellant Designation).
(tkan, ca) (Entered: 11/21/2018)

 

 

140f16

1 1/26/2018

 

 

BAP Case Number WO- 18-99 (RE:
related document(s)4_5 Appeal Hled
by Plaintiff AleXander L. Bednar, 33
Notice of Appeal filed by Plaintiff
AleXander L. Bednar) (mmorg, ca)
(Entered: 11/26/2018)

 

Case: 18-01096

Filed: 12/05/18 Page: 16 of 17

 

11/30/2018

50

l_l_pg)

Request for Audio Disk by AleXander
Bednar. Amount Paid $31 Receipt
Number 335373 Filed by AleXander
L. Bednar (RE: related document(s)
33 Virtual Minute Entry). (aserj, ca)
(Entered: 11/30/2018)

 

l 11/30/2018

§__i_
(1 pg)

Notice of Transcript Order On
Hearing Filed by AleXander L. Bednar
(RE: related document(s) 33 Virtual
Minute Entry). (aserj, ca) (Entered:

1 1/30/201 8)

 

11/30/2018

52

Preparation of a transcript of a
hearing conducted before judge Tom
R. Cornish on 11/1/2018 has been
assigned to: eScribers LLC who may
be contacted at
operations@escribers.net.
Preparation time for completion of
the transcript will not begin until a
deposit has been paid to the
transcriptionist. The audio/video file
has been uploaded and the log notes,
docket sheet, party names, and
exhibit list, if any, have been
transmitted to the transcriptionist.
(Sewell, Sheila) (Entered:

11/3W

 

1 1/30/2018

 

15 of 16

 

 

Court Correction Advisory: DOD\
Entry 24 Response: The Certi]icate of

Service for this document and docket
entry 34, Motion to Dismiss, reflects
that AleXander Bednar received a
Notice ofElectronic Filing. Mr.
Bednar noted that he is not an ECF
registrant, he does not receive
Notices ofElectronic Filing, and that
the certi]icate is not in compliance
with this Courts I_.ocal Rules. A
corrective entry should have been

 

Case: 18-01096

Doc: 53

Filed: 12/05/18 Page: 17 of 17

/'\

docketed regarding this Certificate of
Service. In the future, Certificates of
service must be filed in accordance
with Local Rules. No further action is

needed at this time. (Sewell, Sheila)
(Entered: 11/30/2018)

 

 

11/30/2018

 

Court Correction Advisory: Docket
Entry 50 Request for Audio Disk: The
audio disk requested by DE 50 was
prepared today and left at the Front
Counter to be retrieved by the jiler.
No further action is needed at this
time. (Sewell, Sheila) (Entered:

1 1/30/2018)

 

 

 

16 of 16

